Citation Nr: 1031082	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-39 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1950 to 
July 1951; he died in January 2006.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in October 2009.  This matter was 
originally on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In August 2009, the appellant testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in 
January 2006.  The immediate cause of death (final disease or 
condition resulting in death) was brain mass with brain injury 
and surgery from Korean War wounds listed as leading to the 
immediate cause.
 
2.  At the time of the Veteran's death, service connection was in 
effect for posttraumatic stress disorder rated as 50 percent 
disabling; residuals of shell fragment wound of the right hand 
rated as 40 percent disabling, residuals of frostbite of the 
right foot rated as 30 percent disabling, residuals of frostbite 
of the left foot rated as 30 percent disabling, residuals of 
frostbite of the right hand rated as 20 percent disabling, 
residuals of frostbite of the left hand rated as 20 percent 
disabling, frostbite of the nose rated as 10 percent disabling, 
frostbite of the right ear rated as 10 percent disabling, 
frostbite of the left ear rated as 10 percent disabling, and 
scarring of neck and left shoulder as residuals of shell fragment 
wounds rated as 10 percent disabling.  

3.  A pre-existing traumatic brain injury and seizure disorder 
was aggravated by the Veteran's active military service.

4.  A brain mass was not shown in service or for many years 
thereafter.

5.  The Veteran's service-connected disabilities, including 
traumatic brain injury and seizure disorder, did not cause or 
contribute substantially or materially to cause his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's October 2009 Remand, the RO obtained VA 
treatment records pertaining to treatment for a brain mass from 
February 2001 to January 2006; obtained a medical opinion by a 
neurologist as the etiology of the Veteran's traumatic brain 
injury and seizure disorder and whether such traumatic brain 
injury and seizure disorder caused or contributed substantially 
or materially to the Veteran's death; and issued a Supplemental 
Statement of the Case.  Based on the foregoing actions, the Board 
finds that there has been compliance with the Board's October 
2009 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a section 5103(a)-
compliant notice.  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in February 2006 and July 2008 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 
19 Vet. App. at 473, Hupp, 21 Vet. App. at 352-353.  Together, 
the letters informed the appellant of what evidence was required 
to substantiate the claim, including a statement of the service-
connected conditions at the time of the Veteran's death, and of 
the appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records and VA medical treatment 
records have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The appellant has identified no 
private treatment records that she wished for VA to obtain on her 
behalf.  There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  Medical opinions were 
obtained in October 2009 and April 2010.  Both opinions addressed 
the etiology of the Veteran's traumatic brain injury and seizure 
disorder in conjunction with a review of the claims file.  Both 
medical opinions are thorough and adequate upon which to base a 
decision. 

The Board notes that the appellant is represented by counsel; and 
there has been no assertion of any failure to provide appropriate 
notice.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for the Cause of the Veteran's Death

The appellant, who is the Veteran's widow, seeks service 
connection for the cause of the Veteran's death.  The appellant 
contends that the Veteran's traumatic brain injury and seizure 
disorder, which existed prior to his active duty service, was 
aggravated by his active duty service and contributed 
substantially and materially to the Veteran's death.  

Service connection for the cause of the Veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or materially 
to the cause of death.  For a service-connected disability to be 
the cause of death it must singly or with some other condition be 
the immediate or underlying cause or be etiologically related 
thereto.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not chronically worsened during service.  Only 
such conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2009).

Generally, a preexisting injury or disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  However, aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2009).

The certificate of death indicates that the Veteran died in 
January 2006.  The immediate cause of death (final disease or 
condition resulting in death) was brain mass with brain injury 
and surgery from Korean War wounds listed as leading to the 
immediate cause.

The regional office (RO) denied service connection for the cause 
of death on the basis that a review of the claims file indicated 
that the Veteran suffered a skull fracture, severe head injury, 
and had several surgical procedures on his skull and convulsions 
in 1938, prior to his period of service.  The RO noted that there 
was no evidence that showed that the Veteran suffered any brain 
injury or surgery due to Korean War wounds or that the Veteran 
had a brain mass during military service or that a current brain 
mass was related to his military service.

The Veteran's DD Form 214, demonstrates that the Veteran was 
awarded the Purple Heart Medal and that he was wounded in action 
in the Wonsan-Hungnam-Chosen area.  The Veteran's service 
treatment records indicate that he sustained shrapnel wound of 
right hand November 20, 1950.  A May 1951 Clinical Summary from 
the U.S. Naval Hospital in Bethesda, Maryland indicates that he 
was admitted to that hospital on January 18, 1951 from the U.S. 
Naval Hospital Mare Island, California.  On the Report of Medical 
History completed by the Veteran while at Bethesda Naval 
Hospital, he denied ever having frequent or severe headaches, 
dizziness or fainting spells.  Diagnosis was fracture, compound, 
comminuted right hand, 2nd, 3rd, and 4th metacarpals, distal 
ends, no artery of nerve involvement.    

The Veteran filed his original application for compensation in 
February 1952.  For section 33, nature of disease or injury which 
claim was made and date each began, the Veteran indicated 
shrapnel wound right hand, November 28, 1950, frost bite of both 
feet, November 29, 1950, back wound, nerves, and dental.  

The first post-service medical record, dated March 6, 1952, 
indicated that the Veteran had experienced about twelve 
"fainting spells" since December 1951 but that medical care had 
never been obtained.  Diagnosis was conversion reaction.

An application for hospital treatment received by VA in March 
1952, noted in the brief history section that the Veteran 
received a medical discharge on July 31, 1951, that the Veteran 
was in Washington, D.C. over three years and Korea for 3 months, 
with one month on the front lines.  That section also noted 
shrapnel wound of right hand and frost bite of both feet and that 
part of two metacarpal bones were removed and that there was some 
loss of motion but results were very good.  That section noted 
that the Veteran alleged "blackouts" beginning four months 
after he left the service and that the Veteran thought that he 
had had about 12 "blackouts."    The examiner stated that it 
was his opinion that the Veteran's condition was not epilepsy and 
diagnosis was questionable conversion reaction.  Hospitalization 
was recommended.

The Veteran underwent psychiatric evaluation in April 1952.  No 
psychosis or other manifestations were found.

A March 1953 Bethesda Naval Hospital clinical summary noted that 
on November 28, 1950 in the Chosen Reservoir area, the Veteran 
was hit by a fragment from a 120 mm mortar, the Veteran was 
evacuated by truck to the hospital ship Consolation and then down 
through the hospital chain of command until he arrived at the 
U.S. Naval Hospital in Bethesda, Maryland in February 1951.  The 
Veteran was treated at Bethesda and on July 31, 1951, it was 
recommended that he be placed on retirement.  The Veteran also 
provided a history that he suffered a depressed skull fracture 
when hit by a falling rock at 5 years of age.    

In May 1953, VA received the Veteran's claim for epilepsy grand 
mal.  The Veteran stated that he began having epileptic seizures 
in September 1951, within two months after he was discharged from 
service.  

A February 1961 Hospital Entrance Examination report notes that 
at the age of five, the Veteran was hit by a rock, his skull was 
fractured.  The Veteran stated that during a subsequent 
operation, three pieces of bone were removed from his head.  The 
Veteran reported that he joined the Marine Reserves February 11, 
1948, and was called to active duty on September 1, 1950; after 
four weeks of infantry training in California, he was sent to 
Korea.  On November 29, 1950, he was struck in the right hand by 
shrapnel and hospitalized until July 12, 1951, when he was 
transferred to the Naval Gun Factory to await separation, which 
took place July 31, 1951.  

A review of the Veteran's symptoms demonstrated that the Veteran 
frequently had headaches which started in the back of his head 
and worked up over the top to the forehead.  When questioned 
concerning his seizure pattern, the Veteran said that he got 
dizzy before seizure, pain started in his stomach and worked up 
to the top of his head, and that the spells lasted three to five 
minutes.  The Veteran stated that he always fell, and had hurt 
himself several times.  After a spell, the Veteran had no 
headache, felt weak, had no loss of memory, and no incontinence.

X-rays of the Veteran's skull indicated two large burr holes in 
the right skull.  The most superior was in the frontal bone in 
front of the coronoid sutures.  The second burr hole was in the 
parietal bone just behind the plate.  The sella turcica itself 
appeared normal.

The neurological consultation report dated March 7, 1961, 
indicated a history that at age 5, the Veteran was struck on the 
head by a rock and that he had to have fractured skull fragments 
removed from right side of head and also another skull opening 
was made to relieve pressure on his brain.  The examiner noted 
that despite these unrepaired skull defects, the Veteran was 
taken into Marines in 1950.  In November of that year, the 
Veteran had shrapnel wounds of right hand and frost bite.  There 
were no wounds of head but he did have a few pieces in neck.  
While at home on temporary retirement, the Veteran had his first 
nocturnal seizure.  He went to the hospital and had another one 
there.  EEG was abnormal with right sided slowing and a seizure 
focus in the right parietal region.  The opinion was proven case 
of chronic traumatic encephalopathy with convulsive disorder 
arising from a focus thereof.  Actively convulsive and will 
require considerable medication.    

In August 1962, the Veteran developed anxiety due to the fact 
that he was unable to secure a job because of his seizures.  He 
was hospitalized in August 6, 1962 and discharged on October 17, 
1962 with diagnoses of anxiety reaction secondary to 
encephalopathy, traumatic, associated with convulsive disorder, 
grand mal type, treated, mildly improved.

A field examination was conducted and a report issued in May 
1965.  The Veteran's permanent school record indicated that he 
entered one semester late on account of fractured skull.

A July 16, 1938 Operative Record showed preoperative diagnosis as 
fracture depressed skull with extra-dural blood clot, two 
spicules detached bone and postoperative diagnosis as same plus 
three spicules detached bone producing pressure.  The operation 
was decompression fracture skull.  A lateral incision was made 
bisecting the original scar about two inches long.  Scalp flaps 
dissected back.  Depressed fracture area was exposed.  With 
rongeur forceps the skull was opened and three spicules of 
detached bone were removed from the medial side of the opening of 
the skull.  Bone bleeding was controlled with bone wax.  The 
edges were smoothed and rubber tissue drain was placed over area 
and scalp closed with skin clips and one or two subcutaneous 
sutures.

A progress record noted that the Veteran had been discharged one 
week prior and had been coming to the office for treatment and 
apparently ok until this morning when he had convulsion of left 
side with temperature.

A July 29, 1938 Operative Record indicated that that he underwent 
a second decompression sub-temporal operation.  A July 30, 1938 
progress note indicates spinal fluid findings suggested a 
localized traumatic encephalopathy convulsions may have been 
precipitated by a secondary GI disturbance. 

At the Veteran's deposition, he stated that he received shrapnel 
wound right hand while he was in Korea and he believed that he 
also suffered concussion.  The Veteran stated that the 105 mm. 
mortar shell exploded within three feet of him.  The Veteran's 
mother and aunt were also deposed.  The Veteran's mother stated 
that when he was five years old, the Veteran suffered a head 
fracture and was expected to die; surgical procedures were 
performed on his head.  The Veteran's aunt stated that the 
Veteran suffered a head injury when he was about 5 years of age 
and that it was a fractured skull and they didn't expect him to 
live.  

Service connection for chronic brain syndrome associated 
convulsive disorder was denied by the RO in June 1965 and 
affirmed by the Board in October 1965.  The Board decision, of 
which one of the three member panel was a physician, stated that 
once a brain scar has been sustained, it might become the seat or 
origin of a focus convulsive disorder which seizures might be 
clinically expected shortly after the injury or, in many 
instances, not for many years thereafter.  The Board found that 
the evidence of depressive skull fracture and detached bone 
fragment in 1938, for which a craniotomy was performed, with the 
convulsive seizure thereafter, clearly and unmistakably revealed 
the presence of the underlying neurological disease prior to 
induction.  The Board also found that with a brain scar present 
at induction, and the absence of evidence of brain pathology, 
head injury, concussion or convulsions in service, there was no 
increase in the basic level of the underlying neurological 
disorder during military duty.

In support of her claim, the appellant has submitted a private 
medical opinion dated in July 2009 from Dr. Dauphin, American 
Board of Orthopedic Surgery, Certified Independent Medical 
Examiner.  

Dr. Dauphin stated, 

Prior to entering the Marine Corps, [the Veteran] 
experienced a TBI in June of 1938 resulting in a skull 
fracture.  A craniotomy was performed and burr holes 
were required to repair the fracture with full 
recovery from these procedures and injury; however 
during hospitalization the veteran did suffer one post 
operative seizure.

Upon entering the Armed Forces, [the Veteran] passed 
all physical exam requirements with no limitations 
noted in his file.  The patient served in combat with 
distinction and in November, 1950, was wounded during 
battle in the Chosen Reservoir, Korea.  During the 
battle, [the Veteran] was in a "foxhole" that was 
hit with heavy artillery rounds.  Subsequently, 
several fellow Marines were killed, as well as 
launching [the Veteran] into the air when he landed 
several yards away from the foxhole.  [The Veteran] 
sustained numerous injuries from shrapnel and debris, 
requiring an emergent medical evacuation from Korea to 
the naval hospital in Bethesda, Maryland, via Japan.  
This resulted in the veteran receiving the Purple 
Heart Award and requiring an early medical discharge. 

After separation from the service, follow-up care was 
necessary through the Naval Medical Center in 
Bethesda, M[aryland].  During a follow up visit in 
August of 1951, [the Veteran] suffered his initial 
grand Mal seizure.  This seizure occurred less than 
one year from the date of his injury sustained in 
Korea and within a couple of months from his military 
separation.  This initial seizure is well documented 
as the first in a lifelong battle with chronic 
seizures.  [The Veteran] was placed on numerous trials 
of various anti-seizure medications resulting in only 
minimal control of his disorder.  He required constant 
monitoring for his condition throughout the remainder 
of his life.  

Throughout [the Veteran's] claims file, it is a matter 
of record that he battled a seizure disorder with many 
residual effects to include chronic fatigue, memory 
loss, chronic falls, instability and balance issues, 
and an eventual brain mass.  His death certificate 
lists the cause of death as: 1) Brain mass, 2) Brain 
injury and surgery, 3) From Korean War wounds.

Dr. Dauphin's impression was traumatic brain injury with residual 
seizure disorder exacerbated by military combat trauma.  

Dr. Dauphin concluded,

[The Veteran] is a Korean War veteran who suffered a 
skull injury prior to entering active duty military 
service.  This injury was repaired by a craniotomy 
with complete recovery by the veteran with no residual 
effects.  After being asymptomatic for over ten years, 
the veteran served in the combat theater of the Korean 
War, suffering a major mechanism of injury to his 
entire body.  He was blown out of his foxhole, 
sustaining numerous injuries to his entire body thus 
requiring an emergency Med-evac to the United States.  
Within one year from the military service related 
trauma, [the Veteran] experienced a severe grand mal 
seizure.  From that time, he suffered a lifelong 
seizure condition, which contributed to his eventual 
death.  This known mechanism of injury sustained in 
Korea is a major factor for the aggravation of the 
pre-existing traumatic brain injury.

Dr. Dauphin opined that it was more likely than not that the 
residual seizure disorder injury and diagnoses were caused and/or 
worsened while the Veteran was in the U.S.M.C. during the Korean 
War and that there was a severe aggravation of the Veteran's pre-
existing traumatic brain injury suffered during his childhood.

In October 2009, Dr. Sharma opined that there was clear and 
unmistakable evidence that traumatic brain injury and seizure 
disorder pre-existed service and identified notes dated in July 
1938 by Dr. Rowley, St. Mary's Hospital, which state, 
"Extradural hematoma with fracture of inner table with fragment 
of inner table completely detached."  Dr. Rowley performed the 
surgical procedure.  Dr. Sharma noted that the Veteran had severe 
traumatic brain injury in 1938 at age 5.  Neurologist in March 
1961 stated clearly that the initial seizures were nocturnal and 
later during both day and night, that the Veteran might not be 
aware of nocturnal seizures unless he becomes incontinent or 
wakes up with headaches.

Dr. Sharma opined that the traumatic brain injury and seizure 
activity did not increase in severity beyond the natural 
progression of the disease during service.  Dr. Sharma identified 
note dated in June 1953 by Dr. Daniels which states, "on [August 
12, 1951] - generalized convulsions at 700 AM, neuro exam is 
negative Rx Dilantin.  [June 12, 1952] - intermittent convulsions 
are present."  Dr. Sharma also identified note dated in November 
1960 by Dr. Johnson which states, "Epileptic seizures once in 12 
months; on dilantin and phenobarbas prescribed by Bethesda Naval 
Hospital in 1953; ASSESSMENT - Epilepsy, mani[]fested by 
subjective symptoms and post history, mentally compet[e]nt."    
Dr. Sharma noted that during the Veteran's service in Korea at 
age 18 or so, it was possible that the Veteran did have nocturnal 
seizures but was not aware of them or he was too sensitive and 
decided not to mention them to anyone.  During combat in Korea, 
the Veteran was under severe stress and had missile injury to 
right hand in November 1950 and subsequently was relieved from 
service eight months later in July 1951.  Dr. Daniel's note 
states that the Veteran had generalized convulsion on August 1951 
at age 19 years, within one month after he was discharged from 
service.    

Finally, Dr. Sharma opined that neither the traumatic brain 
injury nor the seizures caused or contributed substantially or 
materially to the Veteran's death.  Dr. Sharma noted that the 
cause of death was left sided brain tumor only and that the 
traumatic brain injury, seizures, and Korean War Wounds had no 
role in causing death.  Dr. Sharma identified CPRS noted dated in 
August 1999 which revealed, "I've not had a seizure in 2 years.  
I'm for follow up visit."  Thus, from 1997 to 1999, the Veteran 
reported no seizures.  In November 2000, the Veteran suffered a 
breakthrough seizure.  An April 2002 note indicates that the 
Veteran had suffered no recurrent seizures except for spells if 
he missed his medicine.  The Veteran's wife described these as 
single myoclonic movement of the arms followed by brief period of 
confusion.  The Veteran had good seizure control with current 
anticonvulsant regimen.  CPRS review revealed the seizure control 
was good.  In December 2005, the Veteran was diagnosed as having 
left sided brain tumor and finally expired due to this in January 
2005.  The Board notes that the Veteran died in January 2006, and 
finds the January 2005 death date to be a typographical error.

 In April 2010, Dr. Rapcsak, Chief, Neurology Section, opined 
that there was clear and unmistakable evidence that traumatic 
brain injury and seizure disorder existed prior to service.  Dr. 
Rapcsak stated that the Veteran sustained head injury in 1938 
which resulted in skull fracture and required craniotomy and that 
there was mention of at least one seizure at the time of this 
injury.  Dr. Rapcsak stated that subsequent CT scans documented 
evidence of right fronto-temporo-parietal encephalomalacia, 
consistent with the Veteran's documented history of head injury, 
skull fracture, and surgery.

Dr. Rapcsak opined that there was not clear and unmistakable 
evidence that traumatic brain injury and seizure disorder did not 
increase in severity beyond the natural progression of the 
disease during service.  Dr. Rapcsak stated that seizures 
apparently became more frequent following service and required 
ongoing medication management but that the reasons for this 
increase in frequency are unclear.  Dr. Rapcsak stated that there 
was no clear documentation that the Veteran sustained additional 
head injury during his military service.

Dr. Rapcsak also opined that the Veteran's traumatic brain 
injury/and or seizure disorder did not cause or contribute 
substantially or materially to the Veteran's death.  Dr. Rapcsak 
stated that the Veteran died of a left parietal brain tumor that 
was first diagnosed in 2005.

The Board notes that based on the medical evidence of record, the 
Veteran's traumatic brain injury and seizure disorder existed 
prior to service.  In October 1965, the Board found that a brain 
scar was present at induction.  Dr. Dauphin concluded that the 
Veteran suffered a skull injury prior to entering active military 
service, that this injury was repaired by a craniotomy with 
complete recovery by the Veteran with no residual effects.  VA 
physicians, Dr. Sharma and Dr. Rapcsak pined that there was clear 
and unmistakable evidence that traumatic brain injury and seizure 
disorder pre-existed service.  In fact, even the appellant agrees 
that there was clear and unmistakable evidence that a traumatic 
brain injury and seizure disorder existed prior to service.  

 However, with respect to whether there is clear and unmistakable 
evidence that the Veteran's traumatic brain injury and seizure 
disorders did not increase beyond the natural progress of the 
disease, the Board notes that there is a difference of opinion 
among the medical professionals.  

In October 1965, the Board found that due to the absence of 
evidence of brain pathology, head injury, concussion or 
convulsions in service, there was no increase in the basic level 
of the underlying neurological disorder during military duty.

Dr. Dauphin concluded that after being asymptomatic for over ten 
years, the Veteran served in the combat theater of the Korean War 
suffering a major mechanism of injury to his entire body, that he 
was blown out of his foxhole, sustaining numerous injuries to his 
entire body thus requiring an emergency med-evac to the U.S., 
that within one year from the military service trauma, he 
experienced a severe grand mal seizure, and that from that time, 
he suffered a lifelong seizure condition which contributed to his 
eventual death.  Dr. Dauphin noted that this known mechanism of 
injury sustained in Korea was a major factor for the aggravation 
of the pre-existing traumatic brain injury.

Dr. Sharma opined that traumatic brain injury and seizure 
disorder was not increased beyond the natural progress of the 
disease during service.

Dr. Rapcsak opined that there was not clear and unmistakable 
evidence that traumatic brain injury and seizure disorder did not 
increase in severity beyond the natural progression of the 
disease during service.

In deciding whether the Veteran's traumatic brain injury and 
seizure disorder did not increase beyond the natural progression 
of the disease, it is the responsibility of the Board to weigh 
the evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and that 
there must be plausible reasons for favoring one medical opinion 
over another.  Id.

In evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part, that the probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion that 
the physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the adjudicator . . . 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

However, a more detailed discussion of the specific opinions, 
credentials of the diagnosticians, and circumstances of opinions 
in this case would not clarify the matter. It would merely 
highlight that there is not a clear, rational basis for the Board 
to prefer one opinion to another.

Accordingly, the Board finds that the competent medical evidence 
of record, both for and against a finding that the Veteran's 
traumatic brain injury and seizure disorder was aggravated by 
service, is in a state of equipoise.  Accordingly, all doubt is 
resolved in favor of the veteran and the Board concludes that 
service connection for traumatic brain injury and seizure 
disorder is warranted.

The question that remains is whether the Veteran's service-
connected traumatic brain injury and seizure disorder or any 
other service-connected disability was the principal or 
contributory cause of the Veteran's death.  For a service-
connected disability to be the principal (primary) cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.   For 
a service-connected disability to constitute a contributory cause 
it must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Initially, the Board notes that the record does not indicate and 
the appellant does not suggest that any of the service-connected 
disabilities at the time of the Veteran's death was the principal 
or contributory cause of the Veteran's death.  

The Veteran's death certificate notes that the immediate cause of 
death was brain mass due to brain injury and surgery from Korean 
war wounds.

Dr. Dauphin stated that it was a matter of record that the 
Veteran battled a seizure disorder with many residual effects to 
include chronic fatigue, memory loss, chronic falls, instability 
and balance issues, and an eventual brain mass.  In addition, Dr. 
Dauphin stated that the Veteran suffered a lifelong seizure 
condition, which contributed to his eventual death.  Thus, Dr. 
Dauphin indicates that the Veteran's brain mass was a residual of 
his seizure disorder and that his seizure condition contributed 
to his death.

Dr. Sharma opined that neither the traumatic brain injury nor the 
seizures caused or contributed substantially or materially to the 
Veteran's death.  Dr. Sharma noted that the cause of death was 
left sided brain tumor only and that the traumatic brain injury, 
seizures, and Korean War Wounds had no role in causing death.  
Dr. Sharma noted that the Veteran had good seizure control with 
current anticonvulsant regimen and that CPRS review revealed the 
seizure control was good.

Dr. Rapcsak opined that the Veteran's traumatic brain injury/and 
or seizure disorder did not cause or contribute substantially or 
materially to the Veteran's death.  Dr. Rapcsak stated that the 
Veteran died of a left parietal brain tumor that was first 
diagnosed in 2005.

Again, the Board notes that there is a difference of opinion 
among the medical professionals.  With regard to medical 
evidence, an assessment or opinion by a health care provider is 
never conclusive and is not entitled to absolute deference. 
Indeed, the courts have provided guidance for weighing medical 
evidence.  They have held, for example, that a post-service 
reference to injuries sustained in service, without a review of 
service medical records, is not competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care professional, is 
not probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of 
lay history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the transcriber 
is a health care professional. LeShore v. Brown, 8 Vet. App. 406, 
409 (1995). Moreover, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded the various items of medical evidence in this case must 
be determined by the quality of the evidence and not necessarily 
by its quantity or source.
  
With respect to the Veteran's death certificate, it is obvious to 
the Board that the physician completing the form was under the 
impression that the Veteran's brain mass was to due a brain 
injury sustained in Korea and subsequent surgery.  Indeed, the 
appellant's attorney in December 2009, conceded that the brain 
injury and surgery did not occur during or from the Korean War 
wounds.  However, as noted above, the Board has found that the 
Veteran's service, including service in Korea, aggravated his 
pre-existing brain injury.  Thus, the certifying physician's 
mistake is not fatal to the claim.  Unfortunately, as noted 
above, a medical opinion based on speculation, such as this one, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  There is no 
accompanying explanation of why the certifying physician found 
that the brain mass was caused by traumatic brain injury or 
surgery.

Similarly, Dr. Dauphin indicates that the Veteran's brain mass 
was a residual of his seizure disorder and that his seizure 
condition contributed to his death and uses the death certificate 
as a basis for his findings.  Unfortunately, a medical opinion, 
such as this one, is inadequate when unsupported by clinical 
evidence.  In this case, Dr. Dauphin does not provide any 
explanation of his finding that the Veteran's brain mass is 
related to his seizure disorder or of his finding that the 
seizure condition contributed to the Veteran's eventual death or 
cite any clinical evidence to support his opinion.  

Likewise, Dr. Rapcsak's opinion that there is no indication that 
the traumatic brain injury and/or seizure disorder contributed to 
the Veteran's death does not provide the required explanation.  
He only notes that the Veteran died of a left parietal brain 
tumor that was first diagnosed in 2005.

Thus, the Board assigns little probative value to the death 
certificate, Dr. Dauphin's opinion, and Dr. Rapcsak's opinion. 
The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.

The Board assigns a higher probative value to Dr. Sharma's 
opinion.  As noted above, Dr. Sharma noted that the cause of 
death was left sided brain tumor only and that the traumatic 
brain injury, seizures, and Korean War Wounds had no role in 
causing death.  Dr. Sharma identified CPRS noted dated in August 
1999 which revealed, "I've not had a seizure in 2 years.  I'm 
for follow up visit."  Thus, from 1997 to 1999, the Veteran 
reported no seizures.  In November 2000, the Veteran suffered a 
breakthrough seizure.  An April 2002 note indicates that the 
Veteran had suffered no recurrent seizures except for spells if 
he missed his medicine.  The Veteran's wife described these as 
single myoclonic movement of the arms followed by brief period of 
confusion.  The Veteran had good seizure control with current 
anticonvulsant regimen.  CPRS review revealed the seizure control 
was good.  

Thus, the Board finds that Dr. Sharma's medical opinion is 
accordingly more probative than the death certificate, Dr. 
Dauphin's opinion, and Dr. Rapcsak's opinion.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Here, Dr. Sharma provides a 
medical basis for her opinion and cites the relevant medical 
evidence that provided the basis for such opinion, VA medical 
records from 2001 until the Veteran's death in 2006 which showed 
seizures stable on regimen.  

Because Dr. Sharma supported her conclusion with a more detailed 
discussion and rationale based on the medical evidence of record, 
the Board finds that opinion to be more probative than the other 
opinions of record or the death certificate.  As the opinions 
supporting the appellant's claim have been determined to be of 
less probative value than Dr. Sharma's opinion finding no likely 
relationship between the Veteran's traumatic brain injury and 
seizure disorder to his death, the Board finds that service 
connection for the cause of the Veteran's death is not warranted.

Although the appellant contends that the Veteran's traumatic 
brain injury and seizure disorder caused or contributed to the 
Veteran's death, as a layperson, she is not competent to offer 
opinions on medical causation and, moreover, the Board may not 
accept unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, although the Board finds that the Veteran's traumatic brain 
injury and seizure disorder that preexisted military service was 
aggravated by military service, the Board finds that that no 
service-connected disability, including traumatic brain injury 
and seizure disorder, was the principal or contributory cause of 
the Veteran's death.  

Although the Board recognizes the honorable service of the 
Veteran, and while sympathetic to the appellant's arguments, the 
Board concludes that the preponderance of the evidence is against 
the claim, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


